In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00152-CR
        ______________________________


           JEREMY CROSBY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



     On Appeal from the County Court at Law #2
                Hunt County, Texas
           Trial Court No. CR1100958




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Jeremy Crosby, appellant, has filed with this Court a motion to dismiss his appeal. The

motion is signed by Crosby and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                              Bailey C. Moseley
                                              Justice

Date Submitted:       October 3, 2012
Date Decided:         October 4, 2012

Do Not Publish




                                                2